Citation Nr: 1125147	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  10-38 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Cleveland, Ohio


THE ISSUE

Entitlement to payment for the cost of unauthorized private medical expenses for services rendered at Akron General Medical Center from June 19, 2009 through June 24, 2009.  


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1969 to May 1971.  The appellant is the Akron General Health System, which filed a claim for the cost of unauthorized medical expenses for services rendered from June 17, 2009 to June 24, 2009.  See 38 C.F.R. § 17.123 (2010) (providing, in pertinent part, that a claim for payment or reimbursement for services not previously authorized may be filed by the hospital which provided the services). 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 determination by the Department of Veterans Affairs (VA) Medical Center (MC) in Cleveland, Ohio which denied payment or reimbursement for non-VA medical costs for services rendered by Akron General Medical Center (Akron) from June 17, 2009 to June 24, 2009.  

In a September 2010 decision, the Cleveland VAMC authorized payment for services rendered from June 17, 2009 through June 18, 2009.  Thus, the issue remaining on appeal is the cost of services rendered from June 19, 2009 through June 24, 2009, inclusive. 


FINDINGS OF FACT

1.  The Veteran does not have any established service-connected disabilities. 

2.  The Veteran was hospitalized at Akron from June 17, 2009 to June 24, 2009 for severe abdominal pain which was diagnosed as an ischemic right colon and treated with surgery, including a right hemicolectomy. 

3.  The Veteran's abdominal pain associated with a right ischemic colon and requiring surgery was such that a prudent layperson would believe that delay in seeking immediate medical attention would be hazardous to life or health. 

4.  At the time of the Veteran's hospitalization, a VA facility was not feasibly available.

5.  At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services at VA within the 24-month period preceding the emergency treatment. 

6.  The Veteran is financially liable to the provider of emergency treatment.

7.  At the time of the Veteran's hospitalization he had no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment. 


CONCLUSION OF LAW

The criteria for payment of unauthorized medical expenses arising from emergency care provided at a non-VA facility from June 19, 2009 through June 24, 2009 have been met.  38 U.S.C.A. §§ 1725, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The claim for payment of the cost of unauthorized medical expenses for services rendered from June 19, 2009 through June 24, 2009 has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   




II. Analysis

The claimant seeks payment for the cost of medical expenses rendered at Akron from June 19, 2009 through June 24, 2009.  For the following reasons, the Board finds that payment is warranted.

At the outset, the Board notes that the Veteran does not have any disabilities for which service connection has been established, and he was not enrolled in a VA vocational rehabilitation program at the time he received the non-VA treatment at issue.  Accordingly, the provisions of 38 U.S.C.A. § 1728 (2010) do not apply. 

The Veterans Millennium Health Care and Benefits Act (Act), Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556, which became effective in May 2000, provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those veterans who are active Department health-care participants (enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  38 U.S.C.A. § 1725.

Payment or reimbursement under 38 U.S.C.A. § 1725 for emergency services may be made only if all of the following conditions are met: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent lay person would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent lay person who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent lay person (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).

See 38 C.F.R. § 17.1002.  Failure to satisfy any of the criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private facility.  See 38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002(g).

The Board finds that all of the elements set forth in § 17.1002 have been met in the present case.  In this regard, the relevant evidence of record shows that the Veteran was seen at the Akron General Medical Center emergency room on June 17, 2009 for severe abdominal pain and was admitted to the hospital.  Two days later, an exploratory laparoscopy was performed which was converted to a laporatomy and right hemicolectomy or removal of half the colon.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 847 (31st ed. 2007).  The Board finds that this evidence satisfies criteria (a) and (b) as the Veteran was clearly seen for a medical emergency in a hospital emergency department.  See 38 C.F.R. § 17.1002.  Given the fact that surgery was performed shortly after the Veteran presented with acute abdominal symptoms, a prudent lay person would reasonably expect that delay in seeking medical attention would be hazardous to life or health.  See id.; see also Swinney v. Shinseki, 23 Vet. App. 257, 264-65 (2009). 

The Board also finds that criteria (c) and (d) have been met.  Treatment records from Akron General Medical Center and VA reflect that the VAMC had been contacted for possible transfer of the Veteran's care on June 17 and June 18 and that no VA beds were available.  A June 18, 2009 private treatment record reflects that a nurse at the VA Transfer Center was aware that the Veteran was to undergo surgery the following morning at Akron and that no VA beds were available, including surgical intensive care unit (ICU) beds.  The nurse had requested copies of the Veteran's chart and other clinical records in preparation for the Veteran's transfer once a bed became available.  It was noted that the nurse had the phone number to the unit where the Veteran was being treated.  A June 18, 2009 VA transfer center record essentially confirms the information reflected in the Akron treatment record and corroborates that no beds were available.   The surgical procedure was performed on the morning of June 19, 2009.  Thereafter, the Veteran remained in the hospital until June 24, 2009, when he was discharged.  For the remainder of his hospital stay at Akron, the Veteran was convalescing from the surgical procedure, which involved a midline abdominal incision with staples.  During his convalescence, the Veteran continued to experience some pain, was fed only intravenously and not by mouth (as indicated by the abbreviation "NPO" in the treatment records), and was not ambulatory until June 24.  Significantly, a June 23, 2009 private treatment record reflects that VA was aware that the Veteran remained at Akron General Medical Center and that it would call when a bed was available.  The Veteran was discharged the next day.  

Based on the foregoing evidence, the Board finds the Veteran's severe abdominal pain, hemicolectomy, and subsequent convalescence at Akron constituted a continuing emergency.  See 38 C.F.R. § 17.1002.  The Veteran was unable to receive appropriate treatment at VA as there were no available beds.  Thus, a VA facility was not feasibly available.  In the judgment of the treating providers at Akron it was not appropriate to discharge the Veteran prior to June 24.  Indeed, during the Veteran's post-surgical convalescence at the hospital he was only being fed intravenously and was not ambulatory.  While there may have been a misunderstanding as to whether VA was to contact Akron after June 18 to follow up on whether any beds had become available, the June 23, 2009 Akron treatment record reflects that, according to treating providers at Akron, VA was aware that the Veteran continued to be hospitalized there and that no beds at VA had become available.  Thus, the Board finds that it would not be feasible to transfer the Veteran to VA during his hospitalization at Akron as no VA beds were available at this time.  Therefore, the Board finds that elements (c) and (d) have been met.  See id.

The Board further finds that the remaining elements in § 17.1002 have been met.  Registration and treatment records associated with the Veteran's hospitalization at Akron clearly show that the Veteran had no healthcare coverage apart from VA at the time.  Although the Veteran is currently covered by Medicare, a photocopy of the Veteran's Medicare health insurance card reflects that this coverage was not effective until October 1, 2009, several months after the Veteran's June 2009 hospitalization.  Further, VA medical records reflect that the Veteran had last been treated at VA on June 16, 2009 prior to being hospitalized at Akron, and thus was seen at VA within the 24-month period preceding the emergency treatment.  See id.  Moreover, invoices for the Veteran's treatment at Akron clearly show that the Veteran was liable for the costs of such treatment.  The Veteran's emergency condition was clearly not caused by an accident or work-related injury for which a third party would be liable.  Finally, as already noted, the veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment.  Therefore, based on the foregoing, the Board finds that criteria (e) through (i) have been met.  See id.

Accordingly, the Board finds that all the conditions set forth in 38 C.F.R. § 17.1002 have been satisfied.  Therefore, payment of the Veteran's medical expenses from June 19, 2011 through June 24, 2009 at Akron General Medical Center is granted.  See 38 U.S.C.A. § 1725.  In rendering this decision, the Board has applied the benefit-of-the-doubt doctrine.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to payment for the cost of unauthorized private medical expenses for services rendered at Akron General Medical Center from June 19, 2009 through June 24, 2009 is granted, subject to the laws and regulations governing payment of monetary benefits. 




____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


